UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 11, 2009 MORRIS PUBLISHING GROUP, LLC (Exact Name of Registrant as Specified in Its Charter) Georgia (State or other jurisdiction of incorporation) 333-112246 26-2569462 (Commission File Number) (IRS Employer Identification No.) 725 Broad Street; Augusta, Georgia (Address of Principal Executive Offices) (Zip Code) (706)724-0851 (Registrants’ Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section1 Registrant's Business and Operations Item 1.01 Entry into a Material Definitive Agreement On September 11, 2009, Morris Publishing Group, LLC (“Morris Publishing”, the "Company"), as borrower, entered into Waiver No.14 ("Waiver No. 14"), with JPMorgan Chase Bank, N.A. as Administrative Agent under the Credit Agreement dated as of December 14, 2005 (as amended by Amendment No. 1thereto, Amendment No. 2 and Waiver thereto, Amendment No. 3thereto, Amendment No. 4 and Waiver No. 2 ("Waiver No. 2") thereto,Waiver No. 3 thereto,Amendment No. 5 and Waiver No. 4 ("Waiver No. 4") thereto, Waiver No. 5 thereto, Waiver No. 6 thereto, Waiver No. 7 thereto, Waiver No. 8 thereto,and Amendment No. 6 and Waiver No. 9 ("Waiver No. 9")thereto, Waiver No. 10 thereto, Waiver No. 11 thereto, Waiver No. 12 thereto, and Waiver No. 13 thereto,and as otherwise modified and supplemented and in effect immediately prior to the effectiveness of Waiver No. 14, the “Credit Agreement”) between Morris Publishing, Morris Communications Company, LLC (“Morris Communications”), the lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative agent. Additional parties to the Waiver include the subsidiary guarantors of Morris Publishing, Morris Communications, MPG Newspaper Holding, LLC ("MPG Holding"), the parent of Morris Publishing, Shivers Trading & Operating Company, the parent of MPG Holding, and Morris Communications Holding Company, LLC, the parent of Morris Communications. The lenders party to the Credit Agreement are JPMorgan Chase Bank, N.A., The Bank of New York, SunTrust Bank, Wachovia Bank, N.A., Bank of America, N.A., General Electric Capital Corporation, Allied Irish Banks, P.L.C., RBS Citizens, N.A., Comerica Bank, US Bank, National Association, First Tennessee Bank, National Association, Webster Bank, National Association, Keybank National Association, Sumitomo Mitsui Banking
